11-1144-cv(L)
         DaimlerChrysler Insurance Co. v. Pambianchi, et al.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of May, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                RAYMOND J. LOHIER, JR.,
 8                CHRISTOPHER F. DRONEY,
 9                           Circuit Judges.
10
11
12       DAIMLERCHRYSLER INSURANCE COMPANY, as subrogee of CHRYSLER
13       FINANCIAL CO LLC,
14
15                  Plaintiff-Counter-Defendant-Appellant-Cross-Appellee,
16
17                      -v.-                                         11-1144-cv (Lead)
18                                                                   11-1217-cv (XAP)
19
20       JOHN A. PAMBIANCHI,
21
22          Defendant-Third-Party Plaintiff-Counter-Claimant-Appellee-
23                                                   Cross-Appellant,
24
25       CHRYSLER FINANCIAL COMPANY, LLC,
26
27                                          Third-Party Defendant-Cross-Appellee.
28
29
30
31
 1   FOR APPELLANT:          DAVID GORDON, Gordon & Haffner, LLP,
 2                           Harrison, NY, for Plaintiff-Counter-
 3                           Defendant-Appellant-Cross-Appellee,
 4                           DaimlerChrysler Insurance Company.
 5
 6
 7   FOR CROSS-APPELLEE:     BRIAN J. WHEELIN, (Brian E. Moran,
 8                           on the brief), Robinson & Cole LLP,
 9                           Stamford, CT, for Defendant-Third-
10                           Party Plaintiff-Counter-Claimant-
11                           Appellee-Cross-Appellant John A.
12                           Pambianchi.
13
14
15   FOR CROSS-APPELLEE:     ROBERT MIZRAHI, Buckley & Curtis,
16                           P.A., New York, NY, for Third-Party
17                           Defendant-Cross-Appellee, Chrysler
18                           Financial Co., LLC.
19
20        Appeal from the United States District Court for the
21   District of Connecticut (Kravitz, J.)
22
23       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

24   AND DECREED that the judgment of the United States District

25   Court for the District of Connecticut be AFFIRMED.

26       Plaintiff-Appellant DaimlerChrysler Insurance Company

27   appeals from a decision of the United States District Court

28   for the District of Connecticut (Kravitz, J.), denying

29   Plaintiff-Appellant’s request for prejudgment interest.

30   Defendant-Cross-Appellant John Pambianchi cross-appeals from

31   the district court’s grant of Plaintiff-Appellant’s motion

32   for summary judgment.

33


                                   2
1        We review de novo a district court’s grant of summary

2    judgment, with the view that “[s]ummary judgment is

3    appropriate only if the moving party shows that there are no

4    genuine issues of material fact and that the moving party is

5    entitled to judgment as a matter of law.”   Miller v. Wolpoff

6    & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

7        Upon such review, we affirm the district court’s grant

8    of summary judgment in Plaintiff-Appellant’s favor for

9    substantially the same reasons set forth in the district

10   court’s thorough Memorandum and Order.

11       We review the district court’s denial of Plaintiff-

12   Appellant’s request for prejudgment interest for abuse of

13   discretion.   See Blakeslee Arpaia Chapman, Inc. v. EI

14   Constructors, Inc., 239 Conn. 708, 734 (1997).    We do not

15   reach the question on which the court based its decision,

16   namely, whether DaimlerChrysler Insurance sufficiently

17   raised the issue of pre-judgment interest to permit

18   consideration of whether Pambianchi wrongfully withheld

19   money due to DaimlerChrysler Insurance Company.   Instead, we

20   find that the district court’s determination that equitable

21   considerations counseled against awarding prejudgment

22   interest was not an abuse of discretion.

23

                                   3
1       For the foregoing reasons, the judgment of the district

2   court is hereby AFFIRMED.
3                               FOR THE COURT:
4                               Catherine O’Hagan Wolfe, Clerk
5
6




                                 4